DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/17/2022 has been entered.
 

Status of Claims
The status of the claims dated 8/17/2022 is as follows:
Claims 1 – 15 and 17 – 20 are pending and being examined;
Claim 16 is cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 6, 9, 10, 11, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2019/0092118, previously cited) in view of Plummer (US 2007/0175230).
Re: Claim 1, Lee discloses a system to dissipate heat in a vehicle (apparatus of fig. 1, para 28), the system comprising: 
a first condenser (condenser 830, fig. 1, para 31); 
a fan (fan 850, fig. 1, para 31) configured to draw air flow from the first condenser (fig. 1, fan is directly aft of the condenser); 
a radiator (radiator 450, fig. 1, para 29); 
one or more covers (door 600, fig. 1, para 29) configured to be controlled to an open or closed position to affect dissipation of the heat from the first condenser or the radiator (the various positions of door 600 seen in figs. 3, 4, and 5 affect dissipation of heat from the radiator 450), wherein a first cover among the one or more covers is disposed between the radiator and the fan (fig. 1, door 600 is between fan 850 and radiator 450); and 
a controller (controller 700, fig. 1, para 29) configured to control the position of the one or more covers (para 29), wherein the controller is configured to control the position of the one or more covers to a first position (fig. 4) in which the first cover is open to cause air flow through the radiator to be pulled through the fan (the air flowing through the radiator also passed through the fan) and the controller is configured to control the position of the one or more covers to a second position (fig. 5) in which the first cover is closed to cause air flow through the radiator to exit the vehicle without being pulled through the fan (air flowing through the radiator exits the vehicle without going through the fan).
Lee is silent on a second condenser.
However, Plummer teaches a first condenser (214, fig. 4) and a second condenser (232, fig. 4) that can be stacked (such that the air flows first through one condenser, then through the other condenser, configuration shown in fig. 4) or otherwise arranged to meet packaging and cooling requirements (para 51).
Therefore, in view of Plummer’s teaching, it would have been obvious to one of ordinary skill in the art at the time of filing to provide the heat dissipation system of Lee with a second condenser stacked behind the first condenser, thereby providing design flexibility with regard to packaging and cooling capacity.
Re: Claim 2, Lee discloses the one or more covers include a deflector (door 600 deflects air and is thus a deflector).
Re: Claim 6, Lee discloses the first cover is a baffle (door 600 directs air and is thus a baffle).
Re: Claim 9, the controller (Lee fig. 4, 700) is configured to control the position of the one or more covers based on inputs (Lee para 29, controller 700 operates door 600; para 4 – the system monitors battery temperature and the outdoor environment to perform heating and cooling operations).
Re: Claim 10, Lee discloses the inputs include temperature (para 4, system monitors battery temperature), battery charging status, or a speed of the vehicle.
Re: Claim 11, Lee discloses a method of configuring a heat dissipation system in a vehicle (fig. 1, para 28), the method comprising: 
arranging a first condenser (condenser 830, fig. 1, para 31); 
disposing a fan (fan 850, fig. 1, para 31) to draw air flow from the first condenser (fig. 1, fan is directly aft of the condenser); 
arranging a radiator (radiator 450, fig. 1, para 29); 
arranging one or more covers (door 600, fig. 1, para 29) configured to be controlled to an open or closed position to affect dissipation of the heat from the first condenser or the radiator (the various positions of door 600 seen in figs. 3, 4, and 5 affect dissipation of heat from the radiator 450), wherein the arranging the one or more covers includes arranging a first cover among the one or more covers to be disposed between the radiator and the fan (fig. 1, door 600 is between fan 850 and radiator 450); and 
configuring a controller (controller 700, fig. 1, para 29) to control the position of the one or more covers to a first position (fig. 4) in which the first cover is open to cause air flow through the radiator to be pulled through the fan (the air flowing through the radiator also passed through the fan) and to control the position of the one or more covers to a second position (fig. 5) in which the first cover is closed to cause air flow through the radiator to exit the vehicle without being pulled through the fan (air flowing through the radiator exits the vehicle without going through the fan).
Lee is silent on a second condenser.
However,  para 47   Plummer teaches a second condenser (232, fig. 4) that can be stacked or otherwise arranged to meeting packaging and cooling requirements (para 51).
Therefore, in view of Plummer’s teaching, it would have been obvious to one of ordinary skill in the art at the time of filing to provide the heat dissipation system of Lee with the second condenser, thereby providing design flexibility with regard to packaging and cooling capacity.
Re: Claim 19, Lee discloses the controller receiving inputs, wherein the inputs include temperature, battery charging status, or a speed of the vehicle (para 29, controller 700 operates door 600; para 4 – the system monitors battery temperature and the outdoor environment to perform heating and cooling operations).
Re: Claim 20, Lee discloses the controller identifying a scenario based on the inputs and controlling the position of the one or more covers according to the scenario (para 4, system monitors battery temperature).
Claim(s) 7 – 8 and 17 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2019/0092118, previously cited) in view of Plummer (US 2007/0175230), and further in view of Patel (US 5,901,786, previously cited).
Re: Claim 7, Lee in view of Plummer teaches a gap between the fan (Lee fig. 1, fan 850) and a closest one among the first condenser and the second condenser (the second condenser taught by Plummer is arranged between the fan 850 and first condenser 830 of Lee fig. 1, thus the gap is between the fan and the second condenser).
Lee in view of Plummer does not teach the baffle is configured to block one end of a gap between the fan and a closest one among the first condenser and the second condenser in the closed position.
However Patel teaches a cooling module (module 10, fig. 1) having a baffle (door 36, fig. 1) configured to block one end of a gap between the fan (fan 26, fig. 1) and the second condenser (condenser 20, fig 1) in the closed position (fig. 3 shows door 36 in the closed position).
Therefore, in view of Patel’s teaching, it would have been obvious to one of ordinary skill in the art at the time of filing to provide the cooling system of Lee in view of Plummer with the baffle is configured to block one end of a gap between the fan and a closest one among the first condenser portion and the second condenser in the closed position, thereby providing multiple operating modes to improve cooling package efficiency and reduce power consumed by the fan (col 2 lines 28 – 53).
Re: Claim 8, Lee in view of Plummer and Patel teaches based on the controller (Lee controller 700, fig. 1) controlling the position of the one or more covers to the first position (Lee fig. 4 shows the first position of door 600, which allows air to flow from the fan to the radiator), the baffle (Patel door 36, fig. 1) is configured to facilitate air flow through the radiator to the fan via the one end of the gap in the open position (when door 36 of Patel is in the open position (Patel fig. 4), the condenser is bypassed, allowing outside air to pass through the fan 850 of Lee fig. 1. The air then follows flowpath 510 of Lee fig. 4 where the air is delivered to the radiator 450).
Re: Claim 17, Lee in view of Plummer teaches a gap between the fan (Lee fig. 1, fan 850) and a closest one among the first condenser and the second condenser (the second condenser taught by Plummer is arranged between the fan 850 and first condenser 830 of Lee fig. 1, thus the gap is between the fan and the second condenser).
Lee in view of Plummer does not teach the first cover is a baffle and the arranging the one or more covers includes arranging the baffle to block one end of a gap between the fan and a closest one among the first condenser and the second condenser in the closed position.
However Patel teaches a cooling module (module 10, fig. 1) having a baffle (door 36, fig. 1) configured to block one end of a gap between the fan (fan 26, fig. 1) and the second condenser (condenser 20, fig 1) in the closed position (fig. 3 shows door 36 in the closed position).
Therefore, in view of Patel’s teaching, it would have been obvious to one of ordinary skill in the art at the time of filing to provide the cooling system of Lee in view of Plummer with the baffle is configured to block one end of a gap between the fan and a closest one among the first condenser portion and the second condenser in the closed position, thereby providing multiple operating modes to improve cooling package efficiency and reduce power consumed by the fan (col 2 lines 28 – 53).
Re: Claim 18, Lee in view of Plummer and Patel teaches the controller (Lee controller 700, fig. 1) controlling the position of the one or more covers to the first position (Lee fig. 4 shows the first position of door 600, which allows air to flow from the fan to the radiator) includes controlling the baffle (Patel door 36, fig. 1) to be in the open position to facilitate air flow through the radiator to the fan via the one end of the gap (when door 36 of Patel is in the open position (Patel fig. 4), the condenser is bypassed, allowing outside air to pass through the fan 850 of Lee fig. 1. The air then follows flowpath 510 of Lee fig. 4 where the air is delivered to the radiator 450).
Claim(s) 3 – 5 and 12 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2019/0092118, previously cited) in view of Plummer (US 2007/0175230), and further in view of Wolf (US 2019/0329645, previously cited).
Re: Claim 3, Lee in view of Plummer teaches based on the controller controlling the position of the one or more covers to the second position (Lee fig. 4), and the deflector (Lee fig. 1, door 600).
Lee in view of Plummer is silent on the deflector is configured to form an air dam below the vehicle in the open position.
However Wolf teaches a deflector (air flap 44, fig.1) configured to form an air dam below the vehicle in the open position (fig. 2). When the heat dissipation system of Lee is modified to include the deflector taught by Wolf, and the deflector is located below the vehicle forward of air flow path 530 (Lee fig. 4), the resulting combination improves aerodynamic performance and promotes airflow through the cooling package. 
Therefore, in view of Wolf’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the heat dissipation system of Lee in view of Plummer with a deflector that is configured to form an air dam below the vehicle in the open position as taught by Wolf. Such would provide the benefit of lowering the pressure of the airstream passing under the vehicle (Wolf, paragraph 20), thereby increasing the efficiency of the cooling arrangement.
Re: Claim 4, Lee in view of Plummer teaches one or more covers (Lee fig. 1, door 600).
Lee in view of Plummer is silent on the one or more covers include a set of flaps adjacent to the deflector.
However Wolf teaches a set of flaps (controllable flap arrangement 34, fig. 2) adjacent to the deflector (air flap 44, fig. 1; both are located on at the front of the vehicle and are thus adjacent). When the heat dissipation system of Lee is modified to include: a) the deflector taught by Wolf located below the vehicle and forward of air flow path 530, and b) the set of flaps taught by Wolf located at the entrance to air flow path 530, the resulting combination is a heat dissipation system wherein the one or more covers includes a set of flaps adjacent to the deflector.
Therefore, in view of Wolf’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the heat dissipation system of Lee in view of Plummer with the one or more covers includes a set of flaps adjacent to the deflector as taught by Wolf. Such would provide the benefit of lowering the pressure of the airstream passing under the vehicle (Wolf, paragraph 20), thereby increasing the efficiency of the cooling arrangement.
Re: Claim 5, Lee in view of Plummer as modified by Wolf teaches based on the controller controlling the position of the one or more covers to the second position, the set of flaps is in the open position and configured to facilitate air flow through the radiator and out of the vehicle (the set of flaps taught by Wolf are located at the entrance to air flow path 530; the second position is shown in Lee fig. 5, and with the set of flaps open air is allowed to flow into air flow path 530, through radiator 450, and out of the vehicle).
Re: Claim 12, Lee in view of Plummer is silent on arranging the one or more covers includes arranging a deflector at a perimeter of the vehicle.
However Wolf teaches an air flap (44, fig.1) that deflects air and, when in the open position, forms an air dam (fig. 2). When combined with Lee, the resulting combination is a system to dissipate heat in a vehicle wherein one or more covers includes a deflector at a perimeter of the vehicle (the deflector is located beneath the vehicle forward of air flow path 530). Further modifying Lee’s design by the incorporation of Wolf’s air dam at the perimeter of the vehicle, would lower the pressure of the airstream passing under the vehicle (Wolf, paragraph 20), thereby increasing the efficiency of the cooling arrangement. 
Therefore, in view of Wolf’s teaching, it would have been obvious to one of ordinary skill in the art at the time of filing to provide the heat dissipation system of Lee in view of Plummer with the deflector at a perimeter of the vehicle as taught by Wolf in order to improve aerodynamic performance by reducing the amount of air flowing beneath the vehicle and by breaking up the laminar airstreams (Wolf, paragraph 20). This has the added benefit of also promoting airflow through the cooling package by reducing the air pressure beneath the vehicle.
Re: Claim 13, Lee in view of Plummer as modified by Wolf teaches the controller controlling the position of the one or more covers to the second position includes controlling the deflector to be in the open position to form an air dam below the vehicle(Wolf fig. 2, when air flap 44 is open if forms an air dam) based on a location of the deflector at the perimeter of the vehicle (the air dam of Lee in view of Plummer as modified by Wolf is located beneath the vehicle at the perimeter, forward of air flow path 530).
Re: Claim 14, Lee in view of Plummer is silent on arranging the one or more covers includes arranging a set of flaps to be adjacent to the deflector at the perimeter of the vehicle.
However Wolf teaches a set of flaps (controllable flap arrangement 34, fig. 2) adjacent to the deflector (air flap 44, fig. 1; both are located on at the front of the vehicle and are thus adjacent). When the heat dissipation system of Lee in view of Plummer is further modified to include the set of flaps taught by Wolf located at the entrance to air flow path 530, the resulting combination is a heat dissipation system wherein the one or more covers includes a set of flaps adjacent to the deflector.
Therefore, in view of Wolf’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the heat dissipation system of Lee in view of Plummer with arranging the one or more covers includes arranging a set of flaps to be adjacent to the deflector at the perimeter of the vehicle as taught by Wolf. Such would provide the benefit of lowering the pressure of the airstream passing under the vehicle (Wolf, paragraph 20), thereby increasing the efficiency of the cooling arrangement.
Re: Claim 15, Lee in view of Plummer as modified by Wolf teaches the controller controlling the position of the one or more covers to the second position (Lee fig. 5 shows the second position) includes controlling the set of flaps to be in the open position to facilitate air flow through the radiator and out of the vehicle (the set of flaps as taught by Wolf are located at the entrance of air flow path 530, and when open allow air to flow through the radiator and out of the vehicle).

Response to Arguments
Applicant’s arguments in reply dated 8/17/2022 with respect to claim(s) 1 and 11 have been considered but are not persuasive. 
Applicant argues on pgs. 7 – 8 that Lee as applied previously does not teach the, “air flow through the radiator to exit the vehicle without being pulled through the fan.” Examiner agrees, and accordingly the rejection has been changed. Instead of relying on fan 490 of Lee fig. 7, Examiner is relying on fan 850 of Lee fig. 1. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C PILLOW whose telephone number is (571)272-6112. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER C PILLOW/            Examiner, Art Unit 3763                                                                                                                                                                                            
/TRAVIS RUBY/            Primary Examiner, Art Unit 3763